DETAILED ACTION
Advisory Notice
	The instant claims, as currently presented, contain a number of limitations that, based upon a cursory overview, would render those claims indefinite. And a preliminary amendment correcting those issues would expedite prosecution in the instant case.
	The examiner advises applicants of the following issues that would, upon examination on the merits, render claim(s) indefinite: Instant claim 28 depends from canceled claim 17. Claim 11 recites “for example” in line 3 which is considered exemplary claim language (see, MPEP§2173.05(d)). Applicant is advised that correction of the above issues by preliminary amendment would expedite prosecution in the instant application.
	The examiner emphasizes that the above statements are based upon a cursory overview of the claims and in no way constitute an examination on the merits, but rather have been presented to give applicants the opportunity to expedite prosecution of the instant application via preliminary amendment.
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5, 11-14, 18-24 and 30, drawn to compositions of matter.
Group II, claim(s) 27-29, drawn to methods of using.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “A composition for use in the treatment of a pseudo aneurysm in a subject, said composition comprising: (i) microbubbles; (ii) a magnetic material; and (iii) a blood clotting agent.” (instant claim 1), does not present a contribution over the prior art, as it is taught by, and therefore obvious over, Cai et al. (“Applications of Magnetic Microbubbles for Theranostics,” 2012, IVYSPRING; Theranostics, Vol. 2, N. 1, pp. 103-112) in view of Alsberg et al. (“Magnetically-Guided Self-Assembly of Fibrin Matrices With Ordered Nano-Scale Structure for Tissue Engineering,” 2006, Mary Ann Lambert, Inc.; Tissue Engineering, Vol. 12, No. 11, pp. 3247-3256).
	Cai et al. teaches “Among all the diagnostic imaging techniques, ultrasound imaging has a unique advantage because of its features of real-time, low-cost, high safety, and ease of incorporation into portable devices. By using the ultrasound contrast agents, the resolution and sensitivity of clinical ultrasound imaging have been greatly improved. Gas filled microbubbles encapsulated with the polymer, lipid or surfactant shells have been well established for the last decade. Be-cause of their high compressibility, microbubbles can be used as  the most effective contrast agent for ultra-sound imaging. Moreover, with the use of sonoporation, microbubbles are also becoming widely used as drug delivery systems and nucleic acid transfection tool. However, the transfection efficiency is limited by ultrasound intensity. As an imaging tool, the imaging quality of ultrasound is suboptimal with contrast lower than that of computer tomography (CT) or magnetic resonance imaging (MRI).”  
	And that: “On the other hand, MRI is another imaging tool which is non-invasive and capable of providing morphological and functional information with a high spatial resolution and excellent soft-tissue contrast. Magnetic nanoparticles can be used as powerful contrast agents for MRI. Especially, magnetic iron oxide nanoparticles with superparamagnetic property have also shown potential as multifunctional nanoparticles for clinical translation besides they have been used as MRI contrast agents in clinic because their features could be easily tailored by including targeting moieties, fluorescence dyes, therapeutic agents or agents. For example, they can also be used as potential anti-cancer agents for their cytotoxicity, genotoxicity and hyperthermia.” 
	And further that: “The combination of microbubbles and magnetic nanoparticles, that is, the magnetic microbubbles can make use of the disadvantages of microbubbles or magnetic nanoparticles respectively: the stability of microbubbles can be improved by embedded magnetic nanoparticles into the bubble shells, mean-while, the embedded nanoparticles can be delivered into desired regions with the guidance of magnetic field and can be released when choosing appropriate ultrasound exposure. Because microbubbles are ultrasound contrast agents and magnetic nano-particles are good contrast agents for MRI, magnetic microbubbles also can potentially be used as contrast agents for both ultrasound imaging and MRI. With the help of magnetic force, magnetic microbubbles with specific targeting molecules can bind to microvasculature more efficiently than nonmagnetic microbubbles, which make magnetic microbubbles a good alternative to nonmagnetic microbubbles for vascular molecular imaging.” (pp. 103-104, §Introduction, also see Figure 1). Cai et al. further teaches delivery of drugs and genes (pp. 110-111, §§4.1 & 4.2). Cai et al. does not teach the inclusion of a blood clotting agent such as thrombin.
	Alsberg et al. teaches thrombin-coated magnetic microbead (abstract), and particularly that “Here, we describe a method to spatially constrain the fibrin self-assembly process on the nano-meter-to-micro-meter scale by using magnetic fields to orient thrombin-coated magnetic micro-beads. Although enzymes are often coupled to magnetic beads for biochemical applications, they have not been used to catalyze the formation of ECMs with oriented microstructure. In this study, an external magnetic field was used to organize superparamagnetic micro-beads coated with thrombin into a 2- dimensional (2D) periodically ordered geodesic array at the air—liquid interface of a fibrinogen solution.” (p. 3248, lines 40-50). Alsberg et al. further teaches that “These enzymatically active beads may be used in the future to form ordered scaffolds for a variety of applications including analysis of cell and tissue development, tissue engineering and regenerative medicine, hemorrhage control, and vascular occlusion therapy for aneurysms or cancer, as well as micro-electronics.” [emphasis added] (p. 3254, col. 2, lines 6-11). It would have been prima facie obvious to provide modify the magnetic microbubbles of Cai et al. by coating said magnetic microbubbles with thrombin per the teachings of Alsberg et al. in order to provide additional functionality for different applications such as vascular occlusion therapy for aneurysms or cancer.
	As a result, as currently presented, “A composition for use in the treatment of a pseudo aneurysm in a subject, said composition comprising: (i) microbubbles; (ii) a magnetic material; and (iii) a blood clotting agent.” (instant claim 1)”, does not possess a special technical feature and, as such, unity between the above Groups I-II is Lacking. 
Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        


/TIGABU KASSA/Primary Examiner, Art Unit 1619